Fourth Court of Appeals
                                           San Antonio, Texas
                                                September 18, 2019

                                               No. 04-19-00596-CR

                                       IN RE Phillip Anthony ZAGONE

                                        Original Mandamus Proceeding 1

                                                      ORDER

       On September 4, 2019, relator filed a petition for writ of mandamus. Because this court does
not have jurisdiction to address relator’s complaint, the petition for writ of mandamus is DISMISSED
FOR WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on September 18, 2019.


                                                                         _____________________________
                                                                         Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.